Citation Nr: 1117320	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-13 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to October 19, 2004 and as 50 percent disabling thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of shrapnel wound scars of the neck.  

3.  Entitlement to a compensable rating for hemorrhoids.  

4.  Entitlement to a compensable rating for a post-operative sebaceous cyst scar on the back of the neck.  

5.  Entitlement to service connection for hypertension, to include as secondary to PTSD.  

6.  Entitlement to service connection for a back disorder.  

7.  Entitlement to service connection for a bilateral elbow disorder with carpal tunnel syndrome.  

8.  Entitlement to service connection for residuals of a right foot injury.  

9.  Entitlement to service connection for bilateral hearing loss.  

10.  Entitlement to service connection for tinnitus.  

11.  Entitlement to service connection for a dental disorder.  

12.  Entitlement to service connection for seborrheic dermatitis, claimed as secondary to herbicide exposure.  

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) following a June 2010 Board decision and remand.  It is on appeal from a December 2002, April 2005 and October 2007 rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego and Los Angeles, California.   

In January 2011, the Veteran and his representative participated in a Travel Board hearing at the RO in Los Angeles, California in compliance with the Board's June 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  A transcript is of record.  During the hearing, the Veteran submitted new evidence and a waiver of RO consideration of that evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

During the hearing, the Veteran and his representative stated that his claims originally characterized as entitlement to service connection for a fungus condition of the right leg and foot and entitlement to service connection for tinea nail plate of the right great toe were the same claim.  He testified that fungus was no longer an issue and that the claim stemmed from an injury while on active duty.  The Veteran's representative also stated that the left foot is not included in this claim.  As such, the issues have been reworded as such on the title page of this decision in accordance with the Veteran's description of his injury and claim.  

All of the issues enumerated above, other than entitlement to service connection for tinnitus and for residuals of a right foot injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinnitus was likely caused by in-service noise exposure.

2.  The Veteran's current right foot disorder is related to an in-service injury.  


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(d) (2010).

2.  The Veteran's residuals of a right foot and right great toe injury, to include right great toe arthrosis and a related scar, were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

With regard to the issue of entitlement to service connection for tinnitus and a right foot disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

When an approximate balance of positive and negative evidence regarding the merits of a claim exists, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  

Tinnitus

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.

During the Travel Board hearing in January 2011, the Veteran testified that he experienced tinnitus in service while at the rifle range.  When he was in heavy equipment school, he noticed that the instructors at the rifle range wore hearing protection, while the trainees did not.  He had heavy equipment and combat-related noise exposure in the Republic of Vietnam.  The Veteran testified that he has continued to experienced tinnitus since service.  

The Veteran received a VA audiological examination in August 2002, the report of which contains an audiogram only.  The VA examiner did not elicit the Veteran's history of noise exposure, nor did he provide a nexus opinion with regard to tinnitus.  

The Veteran's two DD 214 forms show that his specialties were engineer/equipment operator and infantry officer.  He is in receipt of the Vietnam Campaign Medal with device, the Vietnam Service Medal with six stars, the Combat Action Ribbon, and the Vietnam Cross of Gallantry with Frame and Palm, among others.  The Board concludes that acoustic trauma is consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

In this regard, the Veteran has stated that he developed tinnitus as a result of exposure to machinery and artillery noise during service.  Furthermore, the Board notes that tinnitus is subjective and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Veteran's contentions that he has experienced ringing in his ears since service are both competent and credible evidence upon which the Board may rely in making its decision.  

The only evidence unfavorable to the claim for service connection in this case consists of a Worker's Compensation Appeals Board examination, dated in June 2000, in which the examiner stated that the Veteran had tinnitus since 1997.  Nonetheless, the Board concludes that the evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

Right Foot

During the Board hearing in January 2011, the Veteran testified that his right foot problems began after a stick injury in the Republic of Vietnam.  He was on night patrol and stepped into a pit.  He stated that the bottom of his right boot protected him from the stakes in the pit, but one stake went through the side of his boot and injured his right great toe joint.  The Veteran received three stitches, iodine and medication for the toe.  Since that incident, the Veteran stated that he has continued to experience inflexibility in his big and second toes.  He cannot flex the foot and cannot bend his toes; if he walks for long period of time, this causes pain.  He stated that the healing process resulted in a bunion, and it caused his great toe to move.  He underwent surgery for the bunion.  He also stated that he had toenail fungus, but this was remedied during the surgery and is no longer a problem.  

The evidence establishes that the Veteran has a current right foot disorder.  An August 2002 VA examiner noted that the Veteran's right great toe deviates laterally at the interphalangeal joint.  There was a scar along the medial aspect of the metatarsophalangeal joint and between the first and second metatarsal heads.  Range of motion was limited, compared with his left foot.  He had a callous formation on the plantar surface of the first metatarsophalangeal joint.  X-rays revealed surgical changes of the first metatarsal neck.  The examiner diagnosed right great toe arthrosis secondary to post surgical and injury changes.  

The Veteran also had a VA scars examination in August 2002.  The examiner stated that the first toe of the right foot had a scar on the lateral aspect, which appeared to be from the bunionectomy.  A small scar remained from the original trauma.  He noted the Veteran's toe inflexibility, which did not affect his gait.  The examiner determined that this did occur while on active duty. 

An additional VA examination took place in August 2002.  The examiner noted that the Veteran's in-service wound to the right great toe resulted in a current pruritic and tender scar, which was seven centimeters and linear.  The limitation of the wound to the right great toe was probably a 20 percent limitation of motion.  

While there is no documentation of the injury in service treatment records, the Veteran has competently reported that right foot problems began with his in-service accident, and the post-service medical record confirms the presence of a previous injury consistent with his reports.  The lay evidence of record supports the Veteran's claim for service connection.  Laypersons are generally not capable of opining on matters requiring medical knowledge (e.g., whether a disorder relates to service).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  But lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the lay statements of record probative and credible in describing the Veteran's right foot during and after service.  

Where there is limited evidence of a chronic condition during service, service connection may nevertheless be established where there is a showing of continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  The Veteran's statements indicate a continuity of symptomatology of a right foot disorder during and after active service.  As such, the Board finds service connection for a right foot disorder warranted under 38 C.F.R. § 3.303(b).  


ORDER

1.  Entitlement to service connection for tinnitus is granted.  

2.  Entitlement to service connection for residuals of a right foot and right great toe injury, to include right great toe arthrosis and a related scar, is granted.  


REMAND

After a review of the record, the Board has determined that further evidentiary development is necessary before the board can adjudicate the remaining issues on appeal.  

In May 2007, the Veteran stated that his PTSD is considerably more disabling than the current 50 percent disability rating assigned.  In a January 2011 statement, the Veteran's representative asked that the appeal be remanded to provide him with a new examination.  The Board observes that treatment records dated after the previous VA PTSD examination conducted in February 2005 show that the Veteran's symptoms of PTSD may have increased in severity since that time.  Specifically, the report of a January 2006 psychiatric evaluation shows that the Veteran's Global Assessment of Functioning score had decreased since the previous examination.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When a Veteran claims that a disability is worse than when originally rated, and the evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).   

Here, the Board finds that a new VA examination is warranted, since the evidence suggests a possible increase in severity since the most recent VA examination.  Thus, the Veteran should be provided a new VA examination to ascertain the current nature and severity of his service-connected PTSD.  

With regard to the increased rating claims for residuals of a sebaceous cyst removal on the neck, hemorrhoids and shrapnel fragment wound scars on the neck, the Veteran was last afforded a VA examination in August 2002, nearly nine years ago.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  The Board finds that the August 2002 examinations that assessed the Veteran's neck scars and hemorrhoids are stale, and the Veteran's representative, in a January 2011 statement, requested new VA examinations.  As such, the Board finds that on remand, new VA examinations are needed to assess the severity of these disorders.  38 C.F.R. § 3.159(c)(2).  

The Veteran was provided a VA examination for his claim for service connection of hypertension in August 2002.  The VA examiner diagnosed hypertension but did not provide an opinion regarding the etiology of hypertension.  The Veteran has asserted the hypertension may be due to service-connected PTSD.  The Board finds that a new VA opinion is required to address the issue of whether the Veteran's hypertension was caused or aggravated by his active duty service or by a service-connected disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at minimum, notify the claimant of why one will not or cannot be provided).    

With regard to the Veteran's claim of service connection for a low back disorder, the record shows that he was treated for back pain after a motor vehicle accident in February 1971 while on active duty.  During the Board hearing in January 2011, the Veteran described several in-service accidents, including falling off of equipment on two occasions and being knocked forward when a bridge blew up in the Republic of Vietnam, after which he had back pain.  The Veteran testified that he has continued to have back symptoms from the in-service accidents.  He also stated that the back symptoms were aggravated by subsequent civilian injuries, which are documented in the claims files.  A May 2005 magnetic resonance imaging (MRI) report contains a current diagnosis of scoliotic curvature, multilevel degenerative disc disease and facet osteoarthritis, particularly at L3-4, contributing to spinal canal and neural foraminal narrowing.  A March 2001 X-ray revealed mild degenerative changes of the thoracic spine.  As of yet, the Veteran has not been provided a VA examination and opinion regarding the etiology of his back disorder.  The Board finds that here, too, a VA examination and nexus opinion are required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran also claims entitlement to service connection for a bilateral elbow condition, with carpal tunnel syndrome.  During the Board hearing, he testified that he first noticed an elbow problem while operating heavy equipment in service.  Specifically, he had soreness after operating levers in bulldozers and cranes.  The Veteran stated that the pain has continued from that time to the present.  He also testified that he was told by his physician that his carpal tunnel syndrome was a result of the repetitive motion of operating the levers on the bulldozers and cranes in service.  The record contains a July 1999 diagnosis of bilateral carpal tunnel syndrome and ulnar neuropathy.  The Board again notes that the Veteran's DD Form 214 confirms his participation in heavy equipment operation.  The Veteran has not been provided a VA examination and opinion for his claim for service connection, and the Board finds that one is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim for service connection of bilateral hearing loss, the Board notes that he underwent a VA examination in August 2002.  The audiogram conducted revealed normal hearing for VA purposes.  An opinion was not provided.  However, the Veteran's Social Security Administration records contain the report of an audiological evaluation conducted in September 2005, which contains a diagnosis of bilateral hearing loss.  

Since the record contains a diagnosis of bilateral hearing loss, and noise exposure in service has been conceded, the Board finds that a new VA examination and opinion are required to address the issue of whether the Veteran has bilateral hearing loss which was incurred in service.  

Additionally, the Board finds that an examination to determine whether the Veteran has residuals of dental trauma is required in this case.  This is so in light of evidence indicating that the Veteran had post-service dental treatment and the Veteran's competent testimony about suffering dental trauma while in boot camp, which he believes led to his current problems.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).    

An examination is also required in connection with the Veteran's claim of entitlement to service connection for seborrheic dermatitis, claimed as secondary to Agent Orange exposure.  During the Board hearing, the Veteran competently testified that he first experienced a skin condition while in service.  He stated that he developed flaky skin on his face, scalp and neck.  He testified that the skin condition has continued to the present time.  The record shows that the Veteran has been diagnosed with seborrheic dermatitis.  The Board finds that this issue must be remanded for further development in order to determine whether the Veteran's seborrheic dermatitis is related to or had its onset during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).    

Prior to affording these examinations, the RO should contact the Veteran and associate with the Veteran's claims file any outstanding medical records relevant to the Veteran's claim that may be identified by the Veteran.  

The RO should provide the Veteran a notice letter which advises him to obtain a statement from the private physician who believes that his carpal tunnel syndrome is a result of the repetitive motion of operating the levers on the bulldozers and cranes in service.  Such a statement would aid in substantiating the Veteran's claim.  The notice letter should also include the information and evidence necessary to substantiate a claim based on secondary service connection as well as on herbicide exposure.  The letter should also include the requirements for establishing a TDIU rating.  

After all of the above development has been completed, the RO should obtain an opinion regarding the effect of the Veteran's service-connected disabilities on his employability in support of his TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-4142 for him to fill out and return, and obtain any treatment records identified.  All attempts to obtain such records should be documented and associated with the claims file.  

2.  Send the Veteran a VCAA letter notifying him of the information and evidence necessary to substantiate a claim, to include as due to Agent Orange.  The notice should include the requirements for entitlement to service connection on a secondary basis.  The letter should also include the requirements for establishing a TDIU rating.  

The RO should also advise the Veteran that he should obtain a statement from the private physician who believes that the Veteran's carpal tunnel syndrome is a result of the repetitive motion of operating the levers on bulldozers and cranes in service.  

3.  After the above development has been completed to the extent possible, schedule the Veteran for the following:

a.  Schedule an examination to ascertain the severity and manifestations of his service-connected PTSD.  The claims folder must be made available to the examiner in conjunction with the examination.  All necessary tests and studies deemed necessary should be accomplished.  The examiner should note all of the Veteran's complaints and report all clinical findings in detail.  The examiner should provide an opinion as to the level of the Veteran's current occupational and social impairment due to his psychiatric disability, the clinical findings underlying this determination, and a Global Assessment of Functioning (GAF) score.  

b.  Schedule an examination to ascertain the current severity of his residuals of shrapnel wound scars of the neck  and his post-operative sebaceous cyst scar on the back of the neck.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer a detailed report regarding the current severity of the disability.  

c.  Schedule an examination to ascertain the current severity of his hemorrhoids.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer a detailed report regarding the current severity of the disability.  

d.  The RO should arrange for a physician to review the Veteran's claims file and provide an opinion as to the following questions:

(1)  Whether the Veteran's currently diagnosed hypertension is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to the Veteran's military activity.  

(2)  Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected PTSD caused his hypertension. 

(3)  Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected PTSD aggravated his hypertension.  

The examiner should discuss the rationale behind each opinion offered.  

e.  Schedule the Veteran for a VA examination to determine the identity and etiology of his back disorder.  The claims file must be made available to the examiner for review.  All indicated evaluations, studies and tests deemed necessary to the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to the following question:

Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's back disorder is causally or etiologically related to the Veteran's military activity.  Please note that the claims file shows the Veteran was treated for back pain after a motor vehicle accident in February 1971.  

The examiner should include a rationale for his or her conclusions.  


f.  Schedule the Veteran for a VA examination to determine the identity and etiology of his bilateral elbow disorder and carpal tunnel syndrome.  The claims file must be made available to the examiner for review.  All indicated evaluations, studies and tests deemed necessary to the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to the following question:

Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's bilateral elbow disorder and carpal tunnel syndrome is causally or etiologically related to the Veteran's military activity.  Please note that the Veteran's DD Form 214 confirms his specialty as a heavy equipment operator in service.  

The examiner should include a rationale for his or her conclusions.  

g.  Schedule the Veteran for a VA examination to determine the identity and etiology of his bilateral hearing loss.  The claims file must be made available to the examiner for review.  All indicated evaluations, studies and tests deemed necessary to the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to the following question:

Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's bilateral hearing loss is causally or etiologically related to the Veteran's military activity.  Please note that the Veteran was exposed to machinery and combat-related noise in service.    

The examiner should include a rationale for his or her conclusions.  

h.  Schedule the Veteran for a VA examination to determine if he has residuals of dental trauma.  The claims file must be made available to the examiner for review.  All indicated evaluations, studies and tests deemed necessary to the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to the following question:

Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran has current residuals of dental trauma that are causally or etiologically related to his military activity.  The Board notes that the Veteran testified that he had a front tooth injury while in boot camp.    

The examiner should include a rationale for his or her conclusions.

i.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the identity and etiology of his seborrheic dermatitis.  The claims file must be made available to the examiner for review.  All indicated evaluations, studies and tests deemed necessary to the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to the following question:

Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's seborrheic dermatitis is causally or etiologically related to the Veteran's military activity, to include exposure to Agent Orange.  

The examiner should include a rationale for his or her conclusions.  

Please send the claims folder to the examiner for review in conjunction with all of the examinations above.  

4.  After the above actions have been completed to the extent possible, the RO should arrange for a physician to review the Veteran's claims file and provide an opinion as to the following question:

Whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The examiner should provide a complete rationale for any opinion offered.  

5.  Thereafter, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


